Title: To John Adams from Jonathan Williams, 25 July 1774
From: Williams, Jonathan
To: Adams, John


     
      Sir
      Boston Monday Morg 25 July 1774
     
     Your Letter was this Day delivered to me in the office. Your obliging thanks for my duty gives me singular Pleasure.
     Mr. Hill return’d to Boston last Saturday. I very early in my Letter give you this Information because I hope it will afford you a share of consolation and happiness in proportion equal to your grief and concern you have had for his elopement. It seems his Father, as I presumed heard of his going to Salem, and wrote a Letter after him, which Letter he received at Newbury Port. Nothing concerning his misterious departure has as yet transpired, but his Father it appears has by that Letter destroy’d that Cause he would not impart and which produced in him such an unhappy piece of misconduct.
     I am sorry Sir my account of his receiving Drapers Money has placed him in a worse light in your Mind, but I thought it most eligible to give you that account, and of course the best to secure to myself your good Opinion. It was beneath me to put Mr. Draper off with a shuffling Excuse, if I coud, but still more so to prevaricate with you, and as Mr. H acknowledg’d by Letter his retaining a Sum of Money which he receiv’d in your behalf I did not think, and I am shure I did not design, to give you a worse opinion of his Conduct. I am unhappy that an Instance of abusing that Confidence you so generously repose in your Clerks shou’d happen, while I have the Honor of sustaining that Character in Your Office, but as he himself wrote his Father, tis impossible for us to know what anxiety he has sufferd in his Mind. And I have such an Opinion of Neds honesty that I firmly believe it must have been very great to drive him, allow me the expression Sir, to drive him to such a Step, and I hope you will yet find you have Gentlemen of honour Spirit and Integrity to conduct your Affairs and do the Business of your Office. Ill assure you Sir I never suspected you was jealous, nor more especially that you ever had a cause, and as Mr. H is return’d I hope he will be able to account with you for every farthing he ever receivd and I earnestly wish you wou’d take the first Opportunity to examine all your Books because I can’t but perswade myself the event will be to his Credit, and our Honor.
     That Man that can calmly sacrifice a Confidence abuse a Trust, or injure his Friend not only renders himself particularly obnoxious to those about him but absolutely becomes a scourge to Society, and I sincerely hope neither of these despicable Qualities will ever form a part of my Character, if I know myself I love my Friend and respect my Guardians. I am exceedingly obliged to for your Reflections and advice which is so apparent in the whole, and am sensible that I am now in that stage of life when we think ourselves sufficient and to stand in less need of the advice of our more experienced Friends and Guardians—but Sir I shall always esteem myself indebted to you for advice, and I hope my Conduct will convince it is not given in vain.
     My best Respects to Mrs. Adams and believe me to be Sir your very Affectionate and Much Obliged Friend and Servant
     
      Jon Williams
     
     
      Next tuesday tomorrow a town meeting is to be held and I have procur’d you a Notification that you may see for what purpose it is called.
     
    